COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


ARRIBA CORPORATION,
 WCAMC CONTRACTORS GROUP
 SELF-INSURANCE ASSOCIATION AND
 PMA MANAGEMENT CORPORATION
                                                                MEMORANDUM OPINION *
v.     Record No. 0486-10-1                                         PER CURIAM
                                                                    JULY 20, 2010
CHARLES VERNON HAMILTON


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Kevin W. Cloe; Angela F. Gibbs; Midkiff, Muncie & Ross, P.C., on
                 brief), for appellants.

                 (Ralph Rabinowitz; Phillip J. Geib; Rabinowitz, Swartz, Taliaferro,
                 Swartz & Goodove, P.C., on brief), for appellee.


       Arriba Corporation and its insurers WCAMC Contractors Group Self-Insurance

Association and PMA Management Corporation (collectively “employer”) appeal a decision of

the Workers’ Compensation Commission finding (1) Charles Hamilton (claimant) cooperated

with the vocation rehabilitation offered to him; (2) claimant’s failure to attend two appointments

with his vocational rehabilitation specialist was justified; and (3) claimant’s unwillingness to

work with his rehabilitation counselor did not bar him from retaining his compensation benefits.

Employer also contends the commission erred in overruling a credibility determination made by

the deputy commissioner. We have reviewed the record and the commission’s opinion and find

that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Hamilton v. Arriba Corp., VWC File No. 214-89-29 (Feb.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
11, 2010). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                           -2-